                                          Case 3:20-cv-06633-MMC Document 37 Filed 06/14/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PATRICIA A. GRIFFING,                          Case No. 20-cv-06633-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     VIACOMCBS INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff having advised the Court that the parties have agreed to a settlement of

                                  14   this cause, and the Court, by order filed June 11, 2021, having approved said settlement,

                                  15          IT IS HEREBY ORDERED that plaintiff's claims alleged against defendant be

                                  16   dismissed without prejudice; provided, however, that if any party shall certify to this Court,

                                  17   within ninety days, with proof of service of a copy thereof on opposing counsel, that the

                                  18   agreed consideration for said settlement has not been delivered over, the foregoing

                                  19   Order shall stand vacated and this cause shall forthwith be restored to the calendar for

                                  20   further proceedings as appropriate.1

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: June 14, 2021
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27          1
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
